EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eckhard H. Kuesters on 27 January 2022.

The application has been amended as follows: 

Amend claim 11 as follows:
11.	A method for manufacturing a semiconductor element comprising: 
a first transparent electrode, 
an active layer having a perovskite structure comprising halogen ion, 
a second transparent electrode comprising a homogeneous metal layer, and 
a barrier layer which consists of transparent metal oxide and which is provided between said active layer and said second transparent electrode, said barrier layer structurally separating said active layer from said second transparent electrode, and
said first transparent electrode is made of metal oxide, and said barrier layer has lower crystallinity than said first transparent electrode;
, and
wherein said barrier layer has an oxygen content of 62.1 to 62.3 atom%.

In Claim 16 line 1, delete “12” insert –11--.

Cancel claim 19.

Amend claim 21 as follows:
21.	A method for manufacturing a semiconductor element comprising: 
a first electrode, 
an active layer having a perovskite structure comprising halogen ion, 
a second electrode comprising a homogeneous metal layer, and 
a barrier layer which consists of transparent metal oxide and which is provided between said active layer and said second electrode, said barrier layer structurally separating said active layer from said second electrode, and 
said first electrode is made of metal oxide, and said barrier layer has lower crystallinity than said first electrode;
wherein said barrier layer is formed by sputtering under an atmosphere containing a reactive gas in a concentration of less than 0.5%, and
wherein said barrier layer has an oxygen content of 62.1 to 62.3 atom%.

Priority
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The afterfinal amendment filed 23 December 2021 is entered, and the claims are further amended in view of the examiner’s amendment recited above to move the limitations of claim 19 into claims 11 and 21 and to correctly recite that claim 16 depends form claim 11, not cancelled claim 12. Thus claims 11, 16, 21 and 25 are presently under consideration, and claims 1-10, 12-15, 17-18, 20, and 22-24
Applicant’s amendments to the claims and the examiner’s amendment entered above have overcome the prior art rejections of record, and the indefiniteness rejections under 35 USC 112(b) of record. These rejections are therefore withdrawn.


Reasons for Allowance
Claims 11, 16, 21, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Sager et al (US 2005/0121068), in view of Snaith et al (US 2015/0122314) in view of Maruyama et al (US 2003/0178630) and in view of Gwamuri et al (Influence of Oxygen Concentration on the Performance of Ultra-Thin RF 2O3 or another metal oxide dopant where the metal oxide transition layer is formed in a sputtering process under an oxygen atmosphere to control the stoichiometric amount of oxygen in the metal oxide transition layer between about 54 atomic% to about 66 atomic% (see para [0046] of Le) for the purposes of reducing light absorption in the metal oxide transition layer to improve light capture between the back reflector and absorber layer of the photoelectric cell (see Abstract). However, this purpose is much different than that of applicant’s invention which controls the oxygen content of the thin and dense barrier layer to 62.1 to 62.3 atom% in order to provide a diffusion barrier property against deteriorating substances, which is not the contemplated purpose of varying the oxygen content in the metal oxide layer of Le. As such, one having ordinary skill in the art at the time of the invention would not have found sufficient motivation in the prior art of Le to form the oxygen content of the barrier layer of Sager as modified by Maruyama in the range of 62.1 to 62.3 atom% as Le is varying the oxygen concentration in a different material (ZnO) from the barrier layer of Sager as modified by Maruyama (ITO) for a different purpose.
As such, the prior art of record does not teach or make obvious each and every limitation of the claims, and claims 11, 16, 21, and 25 are found allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726